Citation Nr: 1133739	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for cystic acne.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to June 2001 and from March 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the Veteran's claim for an increased disability evaluation.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his cystic acne.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

For historical purposes, the Veteran was originally granted service connection for cystic acne in a February 2003 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 7819, effective as of November 1, 2002.  The Veteran's disability evaluation was subsequently increased to 10 percent in a November 2006 rating decision under Diagnostic Codes 7819 and 7828, effective as of March 2, 2006.  VA received the Veteran's most recent claim for an increased rating in January 2008.  This claim was denied by the RO in July 2008.  The Veteran appealed this denial to the Board in February 2009.  

The record demonstrates that the Veteran was last afforded a VA examination for his cystic acne in March 2008.  During his May 2011 hearing, however, the Veteran testified that his symptoms had in fact worsened since his last VA examination.  He noted that the condition was starting to spread down the back of his legs, in addition to its existence on his groin, buttocks, back, shoulders and neck.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be scheduled for a new VA examination before appellate review proceeds.  

In addition, the Veteran indicated during his May 2011 hearing that when he had flare-ups of this condition, he either had to go to the emergency room or seek treatment from VA.  Since his hearing, the Veteran submitted copies of emergency room treatment records.  However, the record does not contain any evidence of treatment with VA since December 2007.  As such, VA treatment records prepared since December 2007 should be obtained and incorporated into the claims file.  

Finally, the Veteran testified during his hearing that he also received treatment for this condition from a private medical provider known as Chelsea Family Healthcare.  The record does not reflect that any effort has been made to obtain records from this facility.  This too must be done before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any records of private treatment with Chelsea Family Healthcare.  If the Veteran does not have any records, he should be asked to provide VA with the name, address and dates of treatment with this provider, as well as provide VA with all necessary authorization to obtain these records.  Any records that are obtained should be incorporated into the claims file.  

2.  Obtain VA treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, prepared since December 2007.  All records that are obtained must be incorporated into the Veteran's claims file.  

3.  Upon completion of the above, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected cystic acne.  The Veteran's claims file and a copy of this remand should be provided to the examiner for review.  The examiner should describe in detail all of the symptomatology associated with the Veteran's cystic acne.  

The examiner should also discuss the percentage of the Veteran's face and neck affected by cystic acne, indicating whether 40 percent or more of the Veteran's face and neck is covered by the acne.  

The examiner should also determine whether the Veteran's cystic acne meets any of the following characteristics:
a) scar 5 or more inches (13 or more cm.) in length; 
b) scar at least one-quarter inch (0.6 cm.) wide at widest part; 
c) surface contour of scar elevated or depressed on palpation;
d) scar adherent to underlying tissue;
e) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);
f)  skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);
g)  underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.);
h) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).
    
The examiner should also determine whether the Veteran's cystic acne has caused any scarring; and, if so, whether that scarring should be described as deep (meaning that it is associated with underlying soft tissue damage) or whether it causes limitation of motion; if the answer is yes, the examiner should estimate the number of square inches (or centimeters) that are covered by the deep or limitation of motion causing scarring.

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


